Citation Nr: 0117997	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right eye 
optic neuritis with scotoma and maculopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from September 1989 to 
February 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which confirmed and continued a 20 
percent evaluation for right eye optic neuritis.  In a rating 
decision in September 1999, the RO service-connected scotoma 
and maculopathy as related to right eye optic neuritis.

The Board remanded the claim in May 2000 for additional 
development.  The RO has returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  In September 2000, corrected visual acuity for the right 
eye was 20/200 and 20/25 for the left eye.

3.  In September 2000, the average contraction for the right 
eye was 12.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
eye optic neuritis with scotoma and maculopathy are not met.  
38 U.S.C.A. 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. 3.321, 4.7, 4.83a, 4.84a, Part 4, Diagnostic Codes 
6026, 6077, 6080, 6081 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1994 rating decision, the RO granted service 
connection for optic neuritis of the right eye.  A 20 percent 
evaluation was assigned effective from February 1994.  The RO 
assigned this rating under the provisions of Diagnostic Code 
6026 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.84a (2000).  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  

The 20 percent evaluation was confirmed and continued in a 
rating decision in March 1997 after review of outpatient 
treatment reports from September to October 1996.  The 
veteran disagreed with the decision and initiated an appeal.  
The RO reviewed additional outpatient treatment records and 
the report of a VA eye examination in August 1997.  A 
supplemental statement of the case was sent to the veteran 
who then perfected his appeal.  

After review of the medical evidence, the RO proposed to 
reduce the evaluation from 20 percent to 10 percent in a 
rating decision in October 1997and so notified the veteran.  
In a rating decision in February 1998, the RO reduced the 
rating to 10 percent effective May 1, 1998.  After a review 
of all the evidence including reports of VA eye examinations 
in March 1999, the RO, in September 1999, restored the 20 
percent rating effective May 1, 1998.  Based on the March 
1999 VA medical opinion that the veteran's central scotoma 
and maculopathy of the right eye were related to the right 
eye optic neuritis, the RO service connected these 
conditions.  

The service medical records show that the veteran was seen on 
multiple occasions in 1993 for viral symptoms.  In October 
1993, neurologic examination was normal except for a Marcus-
Gunn pupil to the right, which reflected optic neuritis.  The 
remaining service medical records show that the veteran 
incurred right optic neuritis associated with a viral 
syndrome.  The only medical deficit shown was reduced visual 
acuity of the right eye.  The veteran had no other historical 
features or clinical features suggestive of other areas of 
central nervous system involvement.  The post-service medical 
evidence also does not show neurologic deficit apart from 
reduced visual acuity secondary to optic neuritis.

The post-service VA compensation examinations prior to 1999 
do not show that the veteran had right eye visual field loss.  
Visual field testing was not indicated during the May 1994 VA 
examination.  During a Persian Gulf protocol examination in 
November 1994, the veteran stated that he still had loss of 
vision in the central portion of his right visual field only.  
Examination showed that the visual fields were full.  During 
a VA ophthalmology examination in August 1997, the physician 
noted that extraocular movements and visual fields were full.  
However, during the March 1999 VA ophthalmology examination, 
the examiner determined that there was visual field 
restriction in the right eye; Goldman visual field testing of 
the right eye showed a central scotoma, constriction of the 
visual fields and an enlarged blind spot.  However, the 
specific degree of concentric contraction of the veteran's 
visual field was not reported.  The Board remanded the case 
in May 2000 for additional development to include this 
information.

Pursuant to the remand instructions, the RO wrote to the 
veteran in June 2000 requesting that he provide information 
regarding medical treatment and evaluation regarding his 
right eye optic neuritis with a scotoma and maculopathy so 
that VA could obtain his medical records.  

The veteran was afforded a VA eye examination in September 
2000 and the claims folder was available for review at the 
time of the examination.  The ocular history was that the 
veteran had optic neuritis of the right eye of viral origin, 
decreased visual acuity of the right eye, maculopathy of the 
right eye, right central scotoma, and glaucoma.  The 
examination revealed optic nerve pallor (eye not specified).  
The corrected visual acuity was 20/200 for the right eye and 
20/25 for the left eye.  The visual fields on confrontation 
were noted to be restricted for the right eye and full for 
the left eye.  A Goldman visual field test was performed and 
the chart attached to the report.  The graphical 
representations of visual field testing were medically 
interpreted and the results of such testing reported in terms 
of rating schedule criteria.  The average contraction for the 
right eye was 12.  The average contraction for the left eye 
was reported as "0."  The diagnosis was optic neuritis of 
the right eye with the best corrected visual acuity of 
20/200, maculopathy of the right eye, visual defect of the 
right eye, and glaucoma.

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).

The Rating Schedule provides that optic neuritis is to be 
rated on the underlying disease, and combined with impairment 
of visual acuity or field loss.  38 C.F.R. § 4.84a, 
Diagnostic Code 6026 (2000).

Visual acuity is rated based on best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2000).  

Evaluations of defective vision range from ten percent to 100 
percent based on impairment of central visual acuity or 
anatomical loss of one eye or both eyes under the provisions 
of Diagnostic Codes 6061 to 6079.  When service connection is 
in effect for only one eye, the non-service-connected eye is 
considered to have vision of 20/40 or better.  Only when a 
veteran has blindness in one eye which is service-connected 
and nonservice-connected blindness in the other eye, will the 
rating be evaluated as if both disabilities were service-
connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent 
total blindness, visual acuity in the nonservice-connected 
eye is considered to be normal irrespective of any vision 
disability in that eye.  Id.; see Villano v. Brown, 10 Vet. 
App. 248, 250 (1997). see also Boyer v. West, 11 Vet. App. 
477 (1998), aff'd, 12 Vet. App. 142 (1999); VAOPGCPREC 32-97; 
62 Fed. Reg. 63605 (1997).

The Rating Schedule provides that where vision in one eye is 
20/200 (6/60) or 15/200 (4.5/60) and 20/40 in the other eye 
(6/12), a 20 percent evaluation is warranted.  38 C.F.R. § 
4.84a, Diagnostic Code 6077.  Where vision in one eye is 
10/200 (3/60) and vision in the other eye is 20/40 (6/12), a 
30 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6077.  Where vision in one eye is 5/200 
(1.5/60) and vision in the other eye is 20/40 (6/12), a 30 
percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6076 (2000).   

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22\1/2\ degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76 (2000).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2000).

Unilateral concentric contraction of the visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2000).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (2000).

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
A note following this Diagnostic Code indicates that this 
disability is to be rated on the loss of central visual 
acuity or impairment of field vision and is not to be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081 (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the RO reviewed the claim under VCAA and has 
met its obligations to the appellant under the new 
legislation.  The appellant was notified by a rating decision 
in March 1997, the statement of the case, supplemental 
statements of the case, and remand decision of the 
regulations pertaining to the evaluation of his right eye 
disability, and what was needed to support his claim.  Also, 
the veteran has been afforded the opportunity to 
submit/identify evidence and argument.  To date, he has not 
responded to the RO's June 2000 letter offering assistance to 
obtain medical records after he identified them.  The veteran 
was also afforded a medical examination.  

The veteran presently has a 20 percent disability rating for 
right eye optic neuritis with scotoma and maculopathy.  Optic 
neuritis is to be rated on the underlying disease, and 
combined with impairment of visual acuity or field loss.  As 
noted above, when service connection is in effect for only 
one eye, the non-service-connected eye is considered to have 
vision of 20/40 or better.  Only when a veteran has blindness 
in one eye which is service-connected and nonservice-
connected blindness in the other eye, will the rating be 
evaluated as if both disabilities were service-connected.  
Compensation is payable for the combination of service-
connected and nonservice-connected eye disabilities only 
where there is blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability. 38 C.F.R. § 
3.383(a) (2000).  The evidence shows that the best corrected 
vision for the veteran's nonservice-connected left eye is 
20/20.  Although the visual field calculator indicates that 
the left eye contraction is "0" based on a complete loss of 
visual field, this apparently is in error.  The chart created 
at that time does not appear to be consistent with complete 
loss of the left visual field and there is no other evidence 
that the veteran has total loss of the visual field in the 
left eye.  The March 1999 and September 2000 VA examination 
reports show that the visual field of the left eye was full 
and there was no diagnosis of a visual defect of the left 
eye.  In any case, the evidence does not show that the 
veteran is blind in his service-connected right eye, and 
absent total blindness in both eyes, visual acuity in the 
nonservice-connected eye is considered to be normal 
irrespective of any loss of vision in that eye.  

Under the criteria for rating impairment of central visual 
acuity, the veteran's corrected distant visual acuity in the 
service connected right eye of 20/200 and in the left eye of 
20/20 warrants a 20 percent rating.  38 C.F.R. §§ 4.83a, 
4.84a, Diagnostic Code 6077 (2000).  Under the criteria for 
rating impairment of field vision, unilateral concentric 
contraction of the visual fields to 15 degrees, but not to 5 
degrees, is rated as 20 percent disabling or as equivalent to 
visual acuity of 20/200.  As the medical evidence shows that 
the average contraction for the right eye was 12, a 20 
percent disability rating is warranted for field loss.  An 
increased evaluation under Diagnostic Code 6026 is not 
warranted because there is no active pathology from a disease 
underlying optic neuritis and the medical evidence of record 
does not warrant an evaluation greater than 20 percent under 
the criteria for rating impairment of visual acuity or visual 
field loss.  

In addition, the Board notes that Diagnostic Code 6081 
provides for a minimum 10 percent disability rating for 
unilateral, large or centrally located pathological scotoma 
and while higher disability ratings may be attained by 
applying the diagnostic criteria for rating impairment of 
central visual acuity or impairment of field vision, such is 
not to be combined with any other rating for visual 
impairment.  However, as noted above the criteria for an 
evaluation greater than 20 percent for impairment of visual 
acuity or field vision are not met.  Thus, an increased 
evaluation under Diagnostic Code 6081 is not warranted. 

In considering the extent to which impairment has been shown, 
the Board has considered the total history of the disability, 
and has been mindful of the doctrine of granting the veteran 
the benefit of any doubt which might exist concerning any 
matter pertinent to his claim.  Regarding the severity of 
impairment attributable to the appellant's service-connected 
disability, the clear preponderance of the evidence, to which 
the greatest probative weight must be assigned, shows that 
the appellant's current service-connected right eye 
disability is properly rated and is against the claim for an 
increased rating for right eye optic neuritis with scotoma 
and maculopathy.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 whether or 
not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
does not find that any other provisions would afford a basis 
for a higher evaluation.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected right eye disorder, some interference with 
employment is foreseeable.  However, the record does not 
reflect frequent periods of hospitalization because of the 
service- connected disability in question or interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  Thus, the evidence of 
record does not reflect any factor which takes the appellant 
outside of the norm, or which presents an exceptional case 
where his currently assigned 20 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, remand of the case to the RO for referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for right eye 
optic neuritis with scotoma and maculopathy is denied.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals



 


